Name: Political and Security Committee Decision EUPT/1/2008 of 6Ã June 2008 amending Decision EUPT/2/2007 appointing the Head of the European Union Planning Team (EUPT Kosovo)
 Type: Decision
 Subject Matter: international security;  personnel management and staff remuneration;  cooperation policy;  Europe;  European construction
 Date Published: 2008-07-03

 3.7.2008 EN Official Journal of the European Union L 173/30 POLITICAL AND SECURITY COMMITTEE DECISION EUPT/1/2008 of 6 June 2008 amending Decision EUPT/2/2007 appointing the Head of the European Union Planning Team (EUPT Kosovo) (2008/545/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2006/304/CFSP of 10 April 2006 on the establishment of an EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo (1), and in particular Article 6 thereof, Having regard to Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO, and in particular Articles 4(3) and 5(2) thereof (2), Whereas: (1) By Decision EUPT/2/2007 (3), the Political and Security Committee (PSC) decided to appoint Roy REEVE as the Head of the EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo, with effect as from 1 January 2008. (2) Article 6 of Joint Action 2006/304/CFSP provides for the Council to authorise the PSC to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to appoint, upon a proposal by the Secretary-General/High Representative, a Head of the EU Planning Team (EUPT Kosovo), HAS DECIDED AS FOLLOWS: Sole Article The second paragraph of Article 2 of Political and Security Committee Decision EUPT/2/2007 shall be deleted. Done at Brussels, 6 June 2008. For the Political and Security Committee The President M. IPAVIC (1) OJ L 112, 26.4.2006, p. 19. Joint Action as last amended by Joint Action 2008/228/CFSP (OJ L 75, 18.3.2008, p. 78). (2) OJ L 42, 16.2.2008, p. 92. (3) OJ L 346, 29.12.2007, p. 29.